﻿Three days after the entry into force of the new treaties on the Panama Canal , a milestone in the history of Latin America, the President of Panama, Mr. Aristides Royo, honoured me with the responsibility of addressing a very special message to the Assembly of the international community to express the serene satisfaction of the people of Panama in these moments and to say to the peoples of the world, represented by delegations here, that peace is necessary, that agreement is possible and that success is within the reach of all countries, even of the least powerful, when faith and the struggle of a people meet with response in international solidarity.
2.	We Panamanians wish to express our gratitude to all the people and countries that supported us because they believed in the justness of our claims and in the strength of their convictions, placing the ideal of justice uppermost among their values.
3.	This is the reason for my presence in the General Assembly of the United Nations which is, by a happy coincidence, presided over by a statesman of your stature, Mr. President, your well-known leadership at the head of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, reflected in your actions since the historic meetings of the Security Council in 1973 in the city of Panama,  has earned the lasting appreciation of the Government and people of Panama.
4.	We are happy that it is you, Sir, a friend of our region, who is the successor to the eminent Latin American statesman, Mr. Indalecio Lie'vano Aguirre, to whom we pay a well-deserved tribute for the excellent discharge of his responsibility as President of the thirty-third session of the General Assembly.
5.	This is a fitting time to offer to the world testimony of the achievements of Panama. That is why I wish to tell you of the significance which the Torrijos-Carter Treaties on the Panama Canal have for us, of how we managed to reach an agreement with the foremost Power in the world on this act of national liberation which the new treaties represent, and of the contribution my country made to the cause of peace in Latin America and in the world because of the recent entry into force of the Panama Canal Treaties.
6.	When, three days ago, the unjust Hay-Bunau-Varilla Treaty of 1903 was abrogated, the colonial en-clave known as the Panama Canal Zone disappeared and the Republic reassumed all its jurisdictional rights over it. This represents a milestone in the history of decolonization in the world.
7.	The new Panama Canal Treaties also signal in Latin America the end of an era characterized by the imposition of the North American doctrine of territorial proximity, whereby an attempt was made to justify the right to appropriate or control the natural resources and certain geographical features in the States in the region that could affect the domination of the major world maritime routes. That imperialist doctrine, today rejected by the international community, received its death blow with the entry into force of the Torrijos-Carter Treaties.
8.	From now on, we Panamanians will live in a country where there will be no laws, courts or police that are other than Panamanian, where only a single flag, the flag of Panama, will wave in its tropical skies and where a new sense of dignity will give us strength to undertake the vast task of building the prosperous and free future we deserve.
9.	These new Treaties, by granting us more intensive participation in decisions on our own main natural resource, the geographical feature of the isthmus of Panama, also represent a valuable instrument of national development. On the one hand, my country has new, extensive areas close to the inter-oceanic waterway which can be used for commercial, industrial and urban development and, likewise, the Ports of Balboa and Cristobal, the chief installations of their kind in Central America, and the Panama railway.
10.	Furthermore, Panama's share in the benefits of that Canal comes in the form of greater income from the transit of ships and, what is also very important, a closer association with the United States of America in the administration of the inter-oceanic waterway up to 31 December 1999, After that date my country will acquire full control over the Panama Canal.
11. We Panamanians are aware that the Panama Canal represents a landmark achievement in international communications and we consider that the new Treaties offer all users sufficient guarantees of permanency and efficiency in the inter-oceanic service.
12.	For my Government it is a matter of great satisfaction to announce before this Assembly that, with the entry into force of the new Treaties on the Canal, as of 1 October 1979, the Protocol regarding the permanent neutrality of the Panama Canal has been open for accession by all States of the world.
13.	On this occasion I must reiterate that one of the prime objectives of the international policy of Panama is the universalization of the regime of permanent neutrality of the inter-oceanic waterway through our territory. Panama wishes the Canal to remain safe and open for peaceful transit by the ships of all nations on terms of complete equality, so that there will be no discrimination against any State or its nationals and so that the Canal and, consequently, the isthmus of Panama, will not become the object of reprisals in any hostilities between other nations of the world.
14.	It would be unrealistic for my country to try to make the regime of permanent neutrality of the Panama Canal universal without taking into account the essential co-operation of the great Powers, in the East and in the West, and particularly of those that have mastered nuclear technology.
15.	In the opinion of the Panamanian Government, the regime of the Panama Canal, by reason of its universal character, will be subject to rules similar to those which international practice has established for the Suez and Kiel Canals and which will respect the jurisdiction of the Panamanian State over the inter-oceanic waterway, in accordance with the new agreements.
16.	We who come from a modern country with a long tradition of transit through the isthmus feel extremely responsible for the services which the Canal offers to promote economic development in the user countries and to facilitate closer relations between the peoples of the world. We were also very conscious of the need to find a peaceful method of solving the delicate international dispute which seriously threatened the movement of traffic through the Isthmus of Panama. The method chosen was that of negotiation, that of the dignified settlement of a long conflict thanks, first to the unswerving faith of our valiant people and, secondly, to the lucid and firm guidance of General Omar Torrijos Herrera, who initiated original and very effective diplomatic actions. We also owe it to the warm solidarity of the peoples of the world who believed in the justness of our cause.
17.	The victory of the nation of Panama was made possible by the firm will of our people, aware of the value of freedom, independence, sovereignty and national honour. Our people waited with patience and offered its martyrs. We are a people with profound faith in the anti-colonialist concepts as stated in the United Nations Charter, a noble people capable of creating the necessary conditions for eliminating the colonial enclave at the very heart of our country, which has been a permanent cause of conflict in relations between Panama and the United States and between the latter and Latin America.
18.	The careful cultivation of our national values, the strengthening of our own identity in our country, which is cosmopolitan, with an ancient tradition and a young population, were all essential in order to create the necessary unity among Panamanians, that communion between the men and women of Panama which, like the hardest rock, successfully resisted a formidable challenge: that of destroying, by the force of our ideas, the basis of an unjust and unbalanced relationship with the foremost Power of the world and, later, of building with it a modern relationship based on recognition of our sovereign rights, mutual respect and obedience to the idea of justice.
19.	All the energies of the Panamanian people were channelled by one leader, a man totally devoted to interpreting and defending the national cause, a soldier whose only weapons were the unflagging nationalism of our people, and a new and brilliant manner of promoting the cause of Panama in the international community. General Omar Torrijos Herrera, the leader of the Panamanians, had a blind faith in human nature, in its capacity for goodness and justice and for the lofty and grave responsibilities of leadership. As a simple man of Panama and as the representative of the aspirations of that dignified and long-suffering people, he addressed himself to other men, to the leaders of America and of the world, and, without ceremony, he offered an exact and true testimony of the situation of our country and of its aspirations.
20.	The reaction of the leaders and peoples of the world was unanimous. Omar Torrijos's pilgrimage throughout the world rapidly brought about the results hoped for. The leaders of Europe, Asia and Africa, as well as those of Latin America, supported us unreservedly. To them, the list of whose names fills whole pages in the annals of friendship and of our nation's dignity; we wish to express the deep and never-ending gratitude of Panama.
21.	In this present decade, and as a result of the work of the Government led by Omar Torrijos, the Security Council met on Latin American soil for the first time in its history to consider matters likely to endanger peace and security in Latin America. It was our privilege, Mr. President, to have your enlightened participation in your official capacity as Chairman of the Special Committee on decolonization. The demonstration of world support for the meeting of the Security Council in Panama, and the significant statements made there by Mr. Kurt Waldheim, the Secretary-General, led to an understanding in the light of which the United States Government made an attempt to revise its Latin American policies and reconsidered the one-sided attitude it had until then maintained with regard to the legitimate claims of Panama.
22.	General Torrijos' work had immense results in Latin America, not only for the cause of Panama, but also for that of the continent. The new Panamanian diplomacy, inspired and directed by him, brought about among the leaders of our region a necessary rapprochement, a strengthening of our Latin American consciousness, and offered to our continent a great, worthy and just cause, the cause of Panama, which perfectly symbolized the efforts and sufferings of Latin America and its rejection of an anachronistic and intolerable imperialism.
23.	The effects of the Panama Canal Treaties are the result of the will of two countries with great responsibilities to the international community. These agreements will serve to resolve a delicate situation which endangered world communications and the peace of the region.
24.	This contribution by my country to the strengthening of international solidarity is complemented by our position on the major political problems which are under review in the General Assembly, that is to say by our policy of non-alignment, which is based on Panama's firm support for the premises of the Declaration on decolonization,  the declaration on the permanent sovereignty of peoples, over their natural resources contained in the Charter of Economic Rights and Duties of States and the Declaration on the Establishment of a New International Economic Order. Accordingly, nothing could please Panama more, now that the presidency of the General Assembly is in the hands of an eminent citizen of Africa, than to reiterate unreservedly our support for the aspirations of the peoples of Namibia, Zimbabwe and Azania and to reaffirm our solidarity with the front-line States and with the national liberation movements, the South West Africa People's Organization [SWAPO], the Patriotic Front and the African National Congress of South Africa.
25.	Next year's commemoration of the twentieth anniversary of the Declaration on decolonization, of which we were one of the sponsors, commits the United Nations to an intensification of its struggle against colonialism, neo-colonialism, racism, apartheid and all forms of hegemony or foreign domination.
26.	We have offered much to other continents, and we are pleased and proud of this. But Panama's contribution to Latin America is exceptional. My country, because of its desire for universal brotherhood and because of the lessons learned through a hard history of struggle for national identity, has always had a special responsibility to promote the ideal of the unity and the integration of Latin America. It is not by chance that Bolivar, in his wisdom, decided that Panama was the most suitable place in which to gather the American nations in the Amphictyonic Congress of Panama in 1826 to lay the foundations for continental unity. Nor is it coincidence that the cause of Panama became the ideal which synthesized the Latin American peoples' aspirations for national liberation.
27.	On the threshold of the 1980s, we believe that another meeting, at all levels, of Latin American nations is fully justified. In the economic sphere, this would be fundamental to the attempt to establish a common Latin American front which, together with the efforts made in the Group of 77, would strengthen the position of our region in its participation in next year's special session of the General Assembly. At that meeting we shall evaluate the progress made in the various United Nations bodies towards the establishment of a new international economic order and a new international development strategy for the 1980s will be adopted.
28.	Many are the barriers which block the path of Latin American integration and the union to which all its peoples aspire so intensely. Yet we believe that the lesson of history is that all anachronisms will eventually disappear, as recently happened in heroic Nicaragua, that local conflicts will be resolved and that in the end the dream of the Great Liberator will come true and that, from the Rio Bravo to the Tierra del Fuego our countries will constitute a true, modern and effective community of nations.
29.	Our most decisive contribution is the example we have given to the world of the ability to solve, by peaceful means but with dignity, the most difficult problems in the hardest circumstances and conditions. In a world tormented by violence in all its forms, this is a precious example which should be appreciated and cultivated earnestly by all countries of the world.
30.	With the entry into force of the new Panama Canal Treaties, Panama and the United States will be able to enjoy a harmonious relationship after 76 years of misunderstandings and profound injustices. This new relationship must develop, grow in strength, and become, for the good of all the countries which use the inter- oceanic waterway, a notable example of friendship, international co-operation and mutual respect,
31.	I believe that I am conscience bound to recognize publicly that successive generations of Panamanians have been able to rely in their struggle on the election of Mr. Jimmy Carter to the presidency of the United States, a fact which made possible the signing, approval and ratification of the new Panama Canal Treaties and their recent implementation. It is only just to recognize his exceptional gifts as a statesman, his lofty conception of justice and his profound sense of history. He fought strenuously and with great courage against certain reactionary circles in his country to achieve a peaceful solution to the question of the Panama Canal. In this way President Carter has won a place of honour among history's great leaders of North America in his relations with Latin America.
32.	We are determined to fulfil all the commitments entered into in the Panama Canal Treaties. We are not easily deceived nor are we irresponsible towards our people or the world. We shall be vigilant to ensure that the United States of America also faithfully complies with the serious and solemn commitments into which it has entered with no distortion of the deep meaning of decolonization, justice and dignity.
33.	We have become stronger morally in our struggle and we face the future with confidence, always bearing in mind the famous saying that "he who cannot daily win freedom and life does not deserve them. Thus, we point out to all countries of the world that it is our will to protect and strengthen today's conquests to ensure for future generations of Panamanians and for all peoples on earth that the Panama Canal will be an instrument for union and a symbol of hope in the never-ending quest for peace and justice.